Citation Nr: 0702126	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-17 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran presented testimony at a video conference hearing 
chaired by the undersigned Veterans Law Judge in June 2003.  
A transcript of the hearing is associated with the veteran's 
claims folder.

The veteran's appeal was most recently before the Board in 
December 2004, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDING OF FACT

The impairment from the veteran's PTSD more nearly 
approximates occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).
In the present case, the veteran was provided with the notice 
required by the VCAA, to include notice that he should submit 
any pertinent evidence in his possession, by letter mailed in 
March 2005, after the initial adjudication of the claim.  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish an effective date for an increased rating for PTSD, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that an increased rating for 
PTSD is not warranted.  Consequently, no effective date will 
be assigned, so the failure to provide notice with respect to 
that element of the claim was no more than harmless error.

The Board also notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

The Board notes that in its September 2006 VA Form 646, the 
veteran's representative requested that the veteran be 
afforded another VA examination so that the actual severity 
of the veteran's PTSD could be determined.  The record 
reflects that the veteran has been afforded two VA 
examinations in response to his claim.  Furthermore, VA 
outpatient treatment records showing pertinent examination 
findings as recent as April 2006 are of record.  In the 
Board's opinion, the medical evidence currently of record is 
sufficient to fairly decide the claim and there is no 
reasonable possibility that another examination would 
substantiate the claim.  Therefore, another VA examination is 
not in order.  38 C.F.R. § 3.159(c)(4).

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that the symptomatology associated with 
his PTSD warrants a rating higher than 30 percent.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated where there are, "Some mild 
symptoms 
(e.g., depressed mood and mild insomnia OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the 


household), but generally functioning pretty well, has some 
meaningful 
interpersonal relationships."  Id.  

In the present case, the evidence shows that the social and 
industrial impairment from the veteran's PTSD most nearly 
approximates the occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks contemplated by the assigned evaluation of 30 percent.  

In an August 2000 rating decision, the RO awarded the veteran 
service connection for post-traumatic stress disorder.  An 
evaluation of 30 percent was assigned, effective August 10, 
1999.

In May 2001, the veteran submitted a request for an increased 
disability rating for PTSD, contending that his condition had 
worsened and that it had been over eight months since his 
last increase.

In January 2002, the veteran was afforded a VA PTSD 
examination.  At that time, the veteran reported that he was 
having intrusive thoughts about Vietnam.  He also reported 
having difficulty with collecting data and difficulty getting 
up in the morning, noting that sometimes he would wake up in 
cold sweats.  The veteran denied experiencing nightmares but 
did report that he would get easily startled.  He also 
reported being depressed at times but did not report any 
major suicidal feelings.  The veteran denied having any out 
of the ordinary problems, hallucinations or delusions.  He 
also denied having any problems with drugs or alcohol 
although he did report experimenting with drugs when he was 
young.  The veteran also denied feeling agitated, aggressive 
or violent and he denied any suicidal or homicidal ideations 
or plans.  The veteran did complain of occasional panic 
episodes and stated that he was generally distrustful of 
people.

On objective examination, the examiner noted that the veteran 
was generally pleasant and cooperative, with appropriate flow 
and content of his conversation.  He was noted to be well 
oriented to time, place and person.  There was no evidence of 
any active hallucinations or delusions and his concentration 
was normal.  The veteran was able to do calculations and 
serial 7s and he was able to give the days of the week in 
reverse order.  The examiner did note that the veteran's 
memory recall for recent events was slightly impaired and he 
was able to recall two out of three objects after five 
minutes.  Judgment was intact and there was no evidence of 
any looseness of associations, flight of ideas or pressured 
speech.  The examiner also noted that the veteran's fund of 
knowledge was appropriate for his educational background and 
there were no obsessive thoughts or compulsive actions.

The examiner also noted that the veteran was still married 
and still working for the National Park Service, where he had 
been employed since 1991.

The examiner diagnosed the veteran with moderate PTSD and 
assigned a GAF score of 60-65.  

In his March 2002 notice of disagreement, the veteran 
contended that the examination he was given in January 2002 
was inadequate and inaccurate.  The veteran also argued that 
treatment reports from the Beckley Vet Center, where he 
attended counseling once a month, should have also been 
considered.  The veteran also requested that he be given 
another VA examination with a different physician.

A statement from the veteran's wife was also submitted in 
March 2002.  It indicates that the veteran has occasional 
panic attacks; that he gets agitated easily; that crowds make 
him nervous; that he startles easily; and that he worries 
needlessly.

In October 2002, the veteran filed a VA Form 9, Substantive 
Appeal to this Board, contending that he should be given an 
increased rating of 50 percent for his PTSD and that the RO 
did not apply the rating criteria for mental disorders in a 
fair and impartial manner, based on all the evidence 
available for review, when rating his disability.  The 
veteran also claimed that the report of the VA examination in 
August 2000 showed that he meets the criteria for a 50 
percent disability rating for PTSD and that the VA 
examination conducted in July 2002, which was given by the 
same examiner that gave the August 2000 examination, 
contradicted the findings from the August 2000 examination.

In June 2003, the veteran presented testimony at a video 
conference hearing.  During his testimony, the veteran stated 
that he experienced flashbacks, cold sweats, angry outbursts, 
depression, panic attacks, memory loss and social isolation.  
In addition, he indicated that he was easily aggravated and 
that since his last rating, he had become more irritable and 
was experiencing more crying spells.  The veteran also 
indicated that he could not take the medication that was 
prescribed for him due to the type of work he did.  The 
veteran also claimed that the July 2002 VA examiner did not 
accurately portray his PTSD symptoms and he again requested 
that he be given another examination with a different 
examiner.  He also indicated that a 50 percent evaluation 
would satisfy and resolve his appeal.

In response to the Board's November 2003 remand directives, 
in April 2004, the veteran was afforded his most recent VA 
examination related to his PTSD disability.  At that time, 
the veteran complained of social isolation; nightmares, which 
he claimed had worsened in the previous year; daily 
flashbacks, triggered by loud sounds; inability to 
concentrate; being moody, irritable and angry; lack of self-
confidence; difficulty sleeping; depression; and anxiety.

On objective examination, the veteran was neat, tidy and 
cooperative.  He spoke clearly, audibly and rationally but 
with some anger.  The examiner also noted that the veteran 
had a depressed mood and he was labile and dysphoric.  He 
also noted that a sense of hopelessness and helplessness was 
prevalent.  The veteran did not exhibit active homicidal or 
suicidal ideations or plans.  The veteran was able to think 
abstractly and there was no evidence of psychosis or thought 
disturbances.  The examiner also noted that there was no 
bizarre thought process, tangentiality or circumstantiality 
present and no active homicidal or suicidal ideations or 
plans were entertained.  In addition, he noted that insight, 
judgment and problem solving appeared to be fair.

The examiner also noted that the veteran was currently living 
with his wife of 35 years; that they had two children; and 
that the veteran's sexual functioning was fair.  He also 
noted that the veteran did not like to be around people and 
kept to himself.

The examiner diagnosed the veteran with moderate PTSD and 
assigned a GAF score of 60.

In a May 2005 letter, the veteran's primary therapist at the 
Beckley Vet Center since July 2004, indicated that at that 
time, the veteran was being seen consistently on a monthly 
basis but that he needed to be seen more often because of the 
severity of his PTSD symptoms, which she claimed were 
increasing.  According to Ms. Johnson, the veteran reported 
experiencing panic episodes with palpations, smothering 
feelings and hyperventilation, on an almost daily basis.  The 
veteran also reported that he would isolate himself to avoid 
people and social situations that would trigger episodes of 
panic attacks.  Ms. Johnson also noted that the veteran was 
depressed, had hopeless and helpless feelings and was 
uncomfortable around people.  He expressed that he didn't 
trust people with the exception of his wife.  According to 
Ms. Johnson, the veteran's depression had visibly increased 
with flattened affect and he appeared to be not getting 
enough sleep and to have lost interest in significant 
activities that once were meaningful to him.  At that time, 
the veteran also reported having anger outbursts at work and 
staying aggravated on a daily basis.  He also reported that 
he was having a difficult time staying on task and that 
chores that he previously performed without effort were 
difficult for him to complete due to a lack of motivation and 
interest.  The veteran also indicated that his mind wandered 
uncontrollably at times and that he had persistent thoughts 
about Vietnam that appeared to be worsening.  The veteran 
also reported difficulty with memory and concentration.  

According to Ms. Johnson, he generally appeared tense, 
anxious, edgy and depressed when he presented for sessions.  
Ms. Johnson also indicated in her letter that the veteran 
averaged about four and a half hours of uninterrupted sleep 
per night; that his startle response was acute; and he 
averaged about three episodes per week of fitful sleep.  The 
veteran also reported that although he could not remember his 
dreams, he would awaken with a rapid heartbeat, profuse 
sweating and according to his wife, he would kick, thrash and 
yell out prior to awakening or being awakened.  The veteran 
also reported that he would not be able to return to sleep 
after such an episode.  Ms. Johnson also noted that the 
veteran found it difficult to maintain effective 
relationships, express his feelings and show emotion.

Outpatient treatment records from the VA Medical Center in 
Beckley, VA dated from January 2001 to April 2006, show that 
throughout his treatment there, the veteran has consistently 
been diagnosed with moderate symptoms of PTSD and assigned a 
GAF score of 55.  These records also show that the veteran 
began taking medication for his anxiety symptoms in July 
2004.  The veteran has indicated that this medication has 
helped him with his symptoms of anxiety with no negative side 
effects.  Mental health clinic notes show that in March 2006, 
the veteran did not report symptoms consistent with 
depression.  Notes from April 2006 show that at that time, 
the veteran was alert and oriented to all parameters; 
grooming and hygiene were good; the veteran did not 
demonstrate difficulty with concentration or attention; the 
veteran's speech was clear and relevant to the conversation; 
his mood was anxious and his affect was at full range and 
appropriate; his fund of information was adequate; his 
thought process was coherent; his thought content was not 
psychotic or dangerous; his insight and judgment were 
adequate; his remote and immediate memory appeared intact; 
and his cognitive function appeared intact.  

During the VA examinations pertinent to this appeal, the 
veteran has consistently been shown to have moderate symptoms 
of PTSD and assigned a GAF score of 60-65.  Furthermore, 
outpatient treatment records from the VA Medical Center in 
Beckley, VA, where the veteran has been receiving treatment 
for PTSD since January 2001, indicate that the veteran's 
symptomatology associated with his PTSD is no more than 
moderate in degree and that his symptoms of anxiety have 
significantly improved with medication.  The record shows 
that the veteran has maintained long-term employment and 
remains married.  The examination reports and outpatient 
records show that the disorder is productive of slight memory 
impairment, sleep impairment, anxiety, and depression.  All 
of these symptoms are consistent with the assigned evaluation 
of 30 percent.  The veteran also reportedly experiences panic 
attacks, but the frequency of those attacks is not clear.  At 
the January 2002 VA examination, he reportedly indicated that 
they occurred occasionally.    

The only evidence in the record which supports the veteran's 
contention that his PTSD symptoms more nearly approximate the 
criteria for a 50 percent rating than those for a 30 percent 
rating, is the May 2005 letter from the veteran's therapist 
at the Beckley Vet Center whom he saw once a month from July 
2004 to May 2005.  The letter indicates that the veteran was 
exhibiting the following symptoms of PTSD: chronic sleep 
impairment; depressed mood; anxiety; social isolation; 
difficulty with memory; suspiciousness; lack of motivation; 
flattened affect; and daily panic attacks.  These findings 
contradict the evidence found during all the VA examinations 
of record.  They also contradict evidence found in the 
outpatient treatment records from the VA Medical Center in 
Beckley, VA for that period of time which show that the 
veteran reported and exhibited only moderate symptoms of PTSD 
and was assigned a GAF score of 55.

Accordingly, the Board finds the evidence submitted by Ms. 
Johnson to be less probative than the evidence found on 
objective VA examination and in the outpatient treatment 
records from the VA medical center where the veteran received 
consistent treatment for his PTSD.

In summary, the Board concludes that the veteran's disability 
more nearly approximates the criteria for a 30 percent 
evaluation than those for a 50 percent evaluation.  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


